Citation Nr: 0023770	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1954 to 
September 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO.  



REMAND

In this case, the veteran contends that his service-connected 
right knee replacement residuals preclude him from performing 
substantially gainful employment.  At the outset, the Board 
notes that the veteran's claim for a total compensation 
rating based on individual unemployability is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).  That is, the Board finds that the veteran has 
presented a plausible claim.  

In July 1995, the RO increased the disability rating for the 
veteran's service-connected right knee disability to 20 
percent.  Thereafter, in January 1997, the RO further 
increased the veteran's disability rating to 30 percent.  

The medical evidence shows that the veteran underwent a total 
right knee replacement in February 1997.  At his follow-up 
visits, the veteran's private physician indicated that the 
veteran had persistent redness and swelling of the right 
lower extremity.  

The veteran was afforded a VA examination in September 1997.  
The veteran still complained of pain in the right knee, 
although reported less pain since the surgery in February.  
On examination of the right knee, the veteran had full 
extension and approximately 75 degrees of flexion.  The 
impression was that of a well-placed total right knee 
arthroplasty; however, his range of motion was only 0 to 75 
degrees.  The examiner indicated that his disability was 
debilitating and insufficient for a daily activity such as 
sitting down in a chair or rising from a chair or car.  

The veteran was examined again in March 1998 when he reported 
that he had continued to experience a burning, and sometimes 
sharp, pain over the area of the right patella.  On 
examination, the veteran was able to ambulate with the 
assistance of a cane and a brace.  The range of motion of the 
right knee was quite limited.  

In a May 1998 rating decision, the RO further increased the 
disability rating for the service-connected residuals of a 
total right knee replacement with osteoarthritis to 60 
percent.  

Currently, the veteran contends that his right knee 
disability precludes substantially gainful employment.  The 
veteran last worked as a letter carrier until his retirement 
in December 1996, at the age of 59.  According to his 
employer, the veteran voluntarily retired due to his knee 
disability.  

In conjunction with his claim for TDIU, the veteran was 
afforded a VA general medical examination in January 1999.  
The veteran reported that, since the total knee replacement, 
he had had stiffness and intermittent pain with almost 
constant swelling in the right knee.  The veteran reported 
that he used a brace for support.  

The VA examination revealed a markedly obese veteran of 255 
pounds.  The right knee was swollen and tender around the 
lateral and medial aspect and also on the patella.  
Limitation of motion and edema of the right knee were noted.  
Diagnosis was that of status post right knee prosthesis.  

The veteran was also afforded a VA examination for joints in 
January 1999.  The veteran complained of bilateral knee and 
low back pain.  On examination, the veteran appeared in no 
acute distress.  Morbid exogenous obesity was noted.  There 
was moderate tenderness of the right knee.  Slight 
patellofemoral crepitus trough the full arch of motion was 
noted.  The assessment was that of service-connected right 
knee osteoarthritis treated with total knee arthroplasty and 
lumbar stenosis and degenerative joint disease of the lumbar 
spine.  The examiner noted that the combination of the lumbar 
spine and bilateral knee problems significantly affect the 
veteran's employability.  The examiner further noted that, 
based on the right knee arthroplasty and arthritis alone, the 
veteran should not perform work as a postal letter carrier.  
The veteran would be capable of sedentary work with modest 
standing and walking, but not a job that required prolonged 
standing and walking.  In combination with his lumbar spine 
and left knee problems, the examiner considered the veteran 
unable to perform work other than very sedentary work.  
Finally, the examiner did not consider the veteran's lumbar 
spine and left knee arthritis disabilities to be secondary to 
the right knee arthritis.  

A January 1999 letter from the veteran's right knee surgeon 
indicated that the veteran was still having problems with 
pain and stiffness in the right parapatellar area.  The 
surgeon noted that the veteran had limited patellar mobility 
with motion from 0 to about 75 degrees with diffuse 
patellofemoral pain.  X-ray studies showed a slight amount of 
patella infera.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (1999).

The veteran's sole service-connected disability is his 
residuals of a right knee replacement which is rated as 60 
percent disabling.  In determining whether the veteran is 
entitled to a total disability rating based on individual 
unemployability, neither nonservice-connected disability nor 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places his case in a different category than 
other veterans with equal rating of disability.  Furthermore, 
the question is whether the veteran is capable of performing 
physical and mental acts required by employment, not whether 
the veteran can find employment.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1999).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (1999).  

In light of the foregoing, the Board finds that the veteran 
must be reexamined to determine whether the veteran is 
precluded from performing substantially gainful employment 
consistent with work and educational experience due to the 
service-connected total right knee replacement.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA clinical 
records documenting treatment rendered 
the veteran for his service-connected 
disability since 1997.  

2.  The veteran should be afforded 
another VA examination in order to 
determine the current severity of the 
service-connected total right knee 
replacement.  The claims file should be 
made available to the examiner for 
review.  All indicated testing should be 
done in this regard.  The examiner should 
fully describe the disabling 
manifestations, including the extent of 
the functional limitation, attributable 
to the service-connected right knee 
disability.  The examiner also should 
elicit from the veteran and record a 
complete educational and employment 
history.  Based on his/her review of the 
case, the examiner then should offer a 
medical opinion as to the likelihood that 
the service-connected total right knee 
replacement causes impairment in his 
ability to perform substantially gainful 
employment consistent with his level of 
education and in light of his previous 
occupational experience.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any action taken is adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




